THE THIRTEENTH COURT OF APPEALS

                                   13-17-00661-CV


                    TEXAS DEPARTMENT OF PUBLIC SAFETY
                                    v.
                             ALFRED SCHUETZE


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                          Trial Cause No. 2016-DCL-00585


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

denying Schuetze's petition for expunction regarding his arrest on November 21, 2014.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

January 10, 2019